DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application 16/963,388 filed on 07/20/2020. Claims 1-16 are currently pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites the limitation “determining a first serial number based on said character factor and the preset number”. However, it is unclear if “the preset number” as recited in claim 2 is the same as “a preset number of sub data tables” as recited in claim 1. The dependent claims are also rejected based on their dependency. 
Claim 4 recites the limitation “wherein determining the first serial number based on said character factor and the preset number comprises obtaining the first serial number by having said character factor mod said preset number.” First, it is unclear if “the preset number” is the same as “a preset number of sub data tables” as recited in claim 1. Second, it is unclear what is meant by “the preset number comprises obtaining the first serial number having said character factor mod said preset number.” The specification fails to provide further clarification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-16 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A method for distributing a redemption code, comprising: receiving […] a redemption code data sent by a merchant, wherein said redemption code data comprise a merchant identifier and redemption code characters […]; writing […] the merchant identifier and the redemption code characters in said redemption code data into a first data table as a primary key; splitting […] said first data table into a preset number of sub tables, and storing the redemption code data in said first data table into said present number of data tables, respectively; receiving […] a distribution request sent by said merchant, and determining target customers based on said distribution request; allocating said distribution request and said sub data tables […] evenly; and obtaining […] the redemption code data from a sub data table […] in accordance with said distribution request, and distributing the obtained redemption code data to said target customers. These limitations describe or set forth the abstract idea in claim 1. 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “by a server” and “said server comprises a plurality of sub-servers”.  These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2 and 4-10 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 2 and 4-10 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2 and 4-10 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 3 also recites limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claim 3 recites the additional elements of “hash”, “Message-Digest algorithm 5”, and “binary code”. In Step 2A Prong 2, the additional elements of “hash” and “Message-Digest algorithm 5” amount to adding the words “apply it” with the judicial exception, “hash” and “Message-Digest algorithm 5” also amount to simply appending well-understood, routine, and conventional activity in Step 2B as evidenced by at least ¶ 46 of Applicant’s specification because it describes Message-Digest algorithm 5 and hash value “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (see p. 3 of Memorandum: Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.)), and/or ¶ 59 of US 2015/0347722 A1. The additional element of “binary code” amounts to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use in both Step 2A Prong 2 and in Step 2B. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claim 11 recites, in part, the limitations of […] distributing a redemption code […], […] send redemption code data […] and send a distribution request […], wherein said redemption code data comprises a merchant identifier and redemption code characters, and said distribution request comprises a merchant identifier, a distribution time, a unique service serial number, and a target customer filtering rule, […] receive the redemption code data sent […] and write the merchant identifier and the redemption code characters in said redemption code data into a first data table as a primary key; split said first data table into a preset number of sub data tables, and store the redemption code data in said first data table into said preset number of sub data tables, respectively, and receive a distribution request sent […], determine target customers based on said distribution request, and allocate said distribution request and said “A system […] including a client and a server”, “wherein said server comprises a plurality of sub-servers”. However, for the same reasons set forth with respect to claim 1, claim 11 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 12 also recite limitations that are similar to the abstract ideas identified with respect to claim 11 (i.e., certain methods of organizing human activities and/or mental processes). Claim 12 does not recite any additional elements other than those recited in claim 11. Therefore, for the same reasons set forth with respect to claim 11, claim 12 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 13 recites, in part, the limitations of […] receive a redemption code data sent by a merchant, wherein said redemption code data includes a merchant identifier and redemption code characters; […] write the merchant identifier and the redemption code characters in said redemption code data into a first data table as a primary key and split said first data table into a preset number of sub data tables, store the redemption code data in said first data table into said preset number of sub data tables respectively; […] receive a distribution request sent by the merchant, wherein the distribution request comprises a merchant identifier, a distribution time, a unique service serial number and a target customer filtering rule; […] determine target customers according to the target customer filtering rule in said distribution request; […] obtain redemption code data from said sub data table and distribute the redemption code data to said target customers. These limitations describe or set forth the abstract idea in claim 13. Claim 13 recites the additional elements of “A server comprising a redemption code data receiving module, a redemption code data storing module, a distribution request receiving module, a target customer determining module and a redemption code data sending module”. However, for the same reasons set forth with respect to claim 1, claim 13 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 14-16 also recite limitations that are similar to the abstract ideas identified with respect to claim 11 (i.e., certain methods of organizing human activities and/or mental processes). Claim 14 recites the additional elements of “wherein said server further comprises a routing data table establishing module.” Claim 15 recites the additional elements of “wherein said sever comprises a plurality of sub-servers, and said server further comprising an equalizing module.” Claim 16 recites the additional elements of “wherein said server further comprises a distribution flag setting module.” However, for the same reasons set forth with respect to claim 13, claims 14-16 also does not integrate the judicial exception into a practical application or amount to significantly more.

Prior Art
The Examiner notes that after a thorough search on the claims as currently presented, the claims currently overcome prior art. The closest prior art found to date are the following: 
Lemphers et al. (US Patent No. 10,592,915 B2) discloses a coupon validation server that operates in a computer cluster and/or server farm environment. However, Lemphers fails to explicitly disclose the allocating of distribution requests and sub data tables to sub-servers evenly as claimed.  
Baumgartner et al. (US Patent No. 10,698,987 B2) discloses the generation of one or more coupon identifiers by passing one or more pieces of identifying information from a removable memory storage device through a hash function to determine a hash data value that is uniform in length and unique. 
Ye et al. (US 2018/0253769 A1) discloses a plurality of sub-servers that are each allocated a certain type of promotion. 
Gordon et al. (US Patent No. 9,451,309 B2) discloses the allocating of advertising requests among multiple servers. 
Garg et al. (US Patent No. 9,426,211 B2) discloses the concept of multiple servers sharing resources. 
Phan et al. (US Patent No. 8,966,486 B2) disclose the concept of using a cluster of servers to store and manage everything from e-mail accounts, web searching, online advertising, and numerous other cloud-based functions. However, Phan et al. fails to explicitly disclose the allocating of distribution requests and sub data tables to sub-servers evenly as claimed.  
Saura (US 2014/0172584 A1) discloses an advertising distribution service that may be provided as a single server or a cluster of servers. 
Gernaat et al. (US 2012/0284107 A1) discloses multiple coupon servers distributing coupons. 
Gould et al. (US 2007/0265915 A1) discloses a marketing campaign server possessing load balancing and/or clustering architectures. 
Ellis et al. (US 2006/0212350 A1) discloses the concept allocating a bucket of ads to each ad server in a cluster, dividing the number of ads evenly amongst the cluster of ad servers, and tracking how many ads each ad server has it in (see ¶¶ 330-336). However, Ellis et al. fails to disclose the receiving of redemption code data sent by a merchant, the writing of the merchant identifier and the redemption code characters into a first data table as a primary key, and the obtaining of redemption code data from a sub data table that corresponds to one of said sub-servers in accordance with said distribution request. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAM REFAI/Primary Examiner, Art Unit 3681